872 F.2d 418Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ezekiel PATTERSON, Plaintiff-Appellant,v.Carol STROUD, Lenoir County Court, Defendants-Appellees.
No. 88-6832.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 31, 1989.Decided March 21, 1989.

Ezekiel Patterson, appellant pro se.
Charles J. Murray, North Carolina Department of Justice, for appellees.
Before Donald RUSSELL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Ezekiel Patterson appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  We affirm the district court's decision.  Appellant does not allege or show a violation of the United States Constitution or a federal statute and, therefore, fails to state a claim under 42 U.S.C. Sec. 1983.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED